DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines 
Claims 1-9 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5 of U.S. Patent No. 9,875,665 and in view of Kriendl US 2011/0091846. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 1:  Claim 1 of the ‘665 patent provide s teaching of A weld training system, comprising: (see col. 10:19)
	a weld training device configured to perform a simulated welding procedure on a simulated weld joint; (see col. 10:19-21)
	a work surface comprising the simulated weld joint; (col. 10:21-22)
	a sensing device configured to track weld training device location information during the simulated welding procedure; (col. 10:33-35)
	a visual interface configured to display results of the simulated welding procedure (see col. 10:24-23)  
	an enclosure comprising an interior volume configured to house within its interior the visual interface, the work surface, and the sensing device (see col. 10:36-40).  
The ‘665 patent is silent whether the results is based on the weld training device location information. However, the Kriendl reference provides a teaching of the results is based on the weld training device location information (see paragraph 62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘665 patent with the feature of the results is based on the weld training device location information, as taught by Kriendl, in order to provide a compact and accurate weld training systems. 
Claim 2:  Claim 1 of the ‘665 patent  wherein the enclosure is portable and configured to house the visual interface and the work surface within the interior of the enclosure during the simulated welding procedure (see col. 10:39-42).  
Claim 3:  Claim 1 of the ‘665 patent wherein the enclosure is further configured to be transported by an operator of the weld training system (see col. 10:42-43). 
Claim 4:  Claim 2 of the ‘665 patent provides a teaching of wherein the enclosure is self-contained and configured to perform a simulated welding procedure independently of at least one of an external computing system, an external display, or an external power source (see col. 10:45-58). 
Claim 5:  claim 1 of the ‘665 patent provides a teaching wherein the work surface is coupled to the enclosure (see col. 10:30-33).  
Claim 6:  Claim 1 of the ‘665 patent provides a teaching of  wherein the weld training device comprises a simulated welding torch configured to simulate welding functions of a real-world welding torch (see col. 10:20-23). 
Claim 7:  Claim 1 of the ‘665 patent provides a teaching of  wherein the enclosure is in an open position during the simulated welding procedure (see col. 10:25-29).  
Claim 8: The combination of claim 1 and 19 of the ‘665 patent provides a teaching of wherein the enclosure comprises a cover and a body coupled via a hinge (see col. 12:17-21), and wherein when the enclosure is in an open position the work surface is accessible to perform the simulated welding procedure (see col. 10:26-29). 
Claim 9:  Claim 1 of the ’665 patent provides a teaching of wherein the work surface and the visual interface are attached to the enclosure during the simulated welding procedure (see col. 10:25-29). 
Claim 12:  Claim 5 of the ‘665 patent provides a teaching of wherein the visual interface comprises a virtual reality vision device (see col. 10:56-59).  
Claim 13:  Claim 5 of the ‘665 patent provides a teaching of wherein the virtual reality vision device comprises at least one of goggles, a helmet (see col. 10:56-59). 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5  of U.S. Patent No. 9,875,665 and in view of Kriendl 20110091846 
Claim 10:  The ‘665 patent is silent on the teaching of wherein the enclosure is a suitcase-type enclosure in which two portions forming the enclosure are coupled via hinges.
However, the Kreindl reference provides a teaching of wherein the enclosure is a suitcase-type enclosure in which two portions forming the enclosure are coupled via hinge (see FIG. 1 and 2 item 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘665 patent with the feature of the enclosure is a suitcase-type enclosure in which two portions forming the enclosure are coupled via hinges, as taught by Villareal,, in order to provide a secure and convenient  method of transporting these separate components.  

Claims 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5  of U.S. Patent No. 9,875,665 and in view of Kriendl 20110091846 and further in view of Kindig 20120189993
Claim 11:  The ‘665 patent is silent on the teaching of wherein the display comprises a touch screen display.  However, the Kindig reference provides a teaching of wherein the display comprises a touch screen display (see paragraph 66 touch screen).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ’665 patent with the display comprises a touch screen display, as taught by Kindig, to provide an intuitive user interface for the training.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kindig US 2012/0189993 
Claim 1: The Kindig reference provides a teaching of a weld training system, comprising:
a weld training device configured to perform a simulated welding procedure on a simulated weld joint (see paragraph 39 “In this manner, the system is capable of simulating a plurality of weld types in virtual reality space”) via a virtual reality interface (see paragraph 42 item 140 “FMDD") , wherein the simulated weld joint is simulated on a work surface;
a work surface comprising the simulated weld joint (see paragraph 63 item 758 coupon). 
a sensing device configured to track weld training device location ifnoramtion during the simulated welding procedure (see paragraph 42 item 142 ); and
a visual interface configured to display results of the simulated welding procedure (see paragraph 41 item 130 or item 900).  
an enclosure comprising an interior volume (see paragraph 65 “storage area”),configured to house within its interior the visual interface, the work surface and the sensing device (see paragraph 65 “storage area to accommodate, the helmet 900, mock welding tool 800, stand 700 and FIG. 11 item 130, 700, 800 stored within the enclosure 810).  
Claim 6:  The Kindig reference provides a teaching comprises a simulated welding torch configured to simulate welding functions of a real-world welding torch (see paragraph 39-40).  
Claim 7:  The Kindig reference is silent on the teaching wherein the enclosure is in open position during the simulated welding procedure.  However, the examiner takes the position that this particular limitation to be an intended use limitation that do not results in a structural difference between the Kindig prior art and the limitation of claim 7.  In this particular case, the Kindig reference provides a teaching of enclosure that can be opened or closed (see FIG. 11 item 810).  The examiner notes that opening or closing the enclosure does not prevent the simulated welding procedure.  For example, the user can choose to perform the simulated welding procedure while the enclosure is open.  Thus, would meet the limitation of claim 7. 
Claim 8:  The Kindig reference provides a teaching wherein the enclosure comprises a cover and a body coupled via a hinge (see annotated figure 11 below). 
With respect to the limitation of “wherein when the enclosure is in an open position the work surface is accessible to perform the simulated welding procedure”.  However, the examiner takes the position that this particular limitation to be an intended use limitation that do not results in a structural difference between the Kindig prior art and the limitation of claim 8.  In this particular case, the Kindig reference provides a teaching of enclosure that can be opened or closed (see FIG. 11 item 810).  The examiner notes that opening or closing the enclosure does not prevent the simulated welding procedure.  For example, the user can choose to perform the simulated welding procedure while the enclosure is open.  Thus, would meet the limitation of claim


    PNG
    media_image1.png
    400
    397
    media_image1.png
    Greyscale

Claim 11: The Kindig reference provides a teaching of wherein the display comprises a touch screen display (see paragraph 66 touch screen).  
Claim 12:  The Kindig reference provides a teaching wherein the visual interface comprises a virtual reality vision device (see paragraph 41 and item 900, 140). 
Claim 13:  The Kindig reference provides a teaching of  wherein the virtual reality vision device comprises at least one of a head-piece (see FIG. 11 item 900 and paragraph 67).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Kindig US 2012/0189993 and in view of Kriendl 20110091846
Claim 2:  The Kindig reference provides a teaching of wherein the enclosure is portable (see FIG. 11 noting the wheel on enclosure and paragraph 65 last sentence).  The Kindig reference is silent on the teaching of the enclosure is configured to house the visual interface and work surface during the simulated welding procedure   (see FIG.2 and pargraph 48-49).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kindig reference with the feature of enclosure is configured to house the visual interface and work surface during the simulated welding procedure, as taught by Kriendl, in order to provide a convenient way of providing a training environment (see paragraph 49).  
Claim 3: The Kindig reference provides teaching of the enclosure is further configured to be transported by an operator of the weld training systems (See paragraph 65 last sentence and FIG. 11 ).
Claim 4:  The Kindig reference provides a teaching wherein the enclosure is self-contained (see FIG. 11).  
However, it is silent on the teaching of configured to perform a simulated welding procedure independently of at least one of an external display.  However, the Kriendl reference provides a teaching of configured to perform a simulated welding procedure independently of at least one of an external display (see FIG. 2 item 8 and paragraph 49).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kindig reference with the feature of configured to perform a simulated welding procedure independently of at least one of an external display as taught by Kriendl, in order to provide a convenient way of providing a training environment (see paragraph 49).  

Claim 10:  The Kindig reference is silent on the teaching of wherein the enclosure is a suitcase-type enclosure in which two portions forming the enclosure are coupled via hinges.  However, the Kreindl reference provides a teaching of wherein the enclosure is a suitcase-type enclosure in which two portions forming the enclosure are coupled via hinge (see FIG. 1 and 2 item 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kindig reference with  wherein the enclosure is a suitcase-type enclosure in which two portions forming the enclosure are coupled via hinges, as taught by Kriendl,   in order to provide a convenient way of providing a training environment (see paragraph 49).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715